Citation Nr: 0701164	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  95-37 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) (claimed as a nervous disorder, to 
include anxiety, depression, and emotional disorder).

2.  Entitlement to service connection for a respiratory 
disability, to include emphysema, due to asbestos exposure, 
toxic fumes, or radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1961 to January 
1981.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 decision that, 
in part, denied service connection for PTSD, anxiety, 
depression, emotional disorders, and emphysema.  The veteran 
timely appealed.

In October 1997 and October 1999, the Board remanded the 
matters for additional development.

In August 2001, the veteran testified during a hearing before 
RO personnel.

In July 2004, the Board again remanded the matters for 
additional development.


FINDINGS OF FACT

1.  The veteran's claimed stressor involving two submarine 
incidents is supported by credible evidence.

2.  It is at least as likely as not that current PTSD is 
related to the supported stressor.

3.  There is no competent evidence of a link between a 
current respiratory disability, to include emphysema, and 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309 (2006).

2.  The criteria for service connection for a respiratory 
disability, to include emphysema, due to asbestos exposure, 
toxic fumes, or radiation exposure are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2002 and July 2003 letters, and a July 2006 
supplemental statement of the case (SSOC), the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The July 2006 SSOC provided the veteran with notice as to how 
VA assigns a disability rating and an effective date for any 
award of increased benefits on appeal for service-connected 
disabilities.  Although this document was returned by the 
post office as undelivered, the Board finds no prejudice to 
the veteran in proceeding with a denial of service connection 
for a respiratory disorder, to include emphysema, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection.  The claim denied 
obviously does not entail the setting of a new disability 
rating or an effective date.  For any claim that is granted, 
a disability rating and effective dates will be set in future 
decisions by the RO.  Accordingly, the veteran is not harmed 
by any defect with regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and attempts have been made to notify the veteran of 
scheduled examinations.  The July 2006 SSOC also informed him 
that his claims could be denied if he failed to appear for 
the scheduled examinations.  The veteran has not identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and attempts have 
been made to notify the veteran of scheduled examinations, 
and the possible consequences regarding failure to report to 
scheduled examinations; further assistance would not be 
reasonably likely to substantiate the claims, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.  
In this regard the veteran has not furnished VA with a 
current address; thus, further efforts to afford him an 
examination would likely be fruitless.

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

Service medical records at entry in May 1961 show no defects, 
and the veteran is presumed to have been sound condition at 
entry.

The Board's July 2004 remand required examinations for 
purposes of determining whether any current psychiatric 
disability, to include PTSD, was incurred in or aggravated 
during service; and whether the veteran had a current 
respiratory disability, to include emphysema; and if so, 
whether any current respiratory disability was related to 
active service-to include asbestos exposure, radiation 
exposure, and tobacco smoke.  

While the veteran has undergone VA PTSD examinations in 
August 2002 and in April 2003, the claims file does not 
contain sufficient information to grant service connection 
for other psychiatric disabilities.  Moreover, there is no VA 
respiratory examination of record.

Following the Board's July 2004 remand, a VA medical center 
attempted several times to schedule the veteran for 
examinations.  The medical center reported that the veteran 
did not show for any examinations.

A January 2006 letter mailed to the veteran's last known 
address, in an effort to reschedule the veteran for 
examinations, was returned to the Appeals Management Center.  
Subsequent correspondence, dated in July 2006 and in October 
2006, was also returned as undeliverable by the U.S. Post 
Office. 

The duty to assist the veteran in the development of evidence 
pertinent to his claims is not a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In an original claim, where a claimant fails to report 
without good cause for a necessary examination, the claim 
will be decided on the basis of the evidence of record.  
38 C.F.R. § 3.655(a), (b).

The veteran had a duty to keep VA apprised of his address.  
Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993) (describing duty of 
veteran to keep VA apprised of his whereabouts).

The record does not reflect that the veteran had good cause 
for failing to report to examinations, or to keep VA apprised 
of his whereabouts.

Under these circumstances, the veteran's claims will be 
decided on the basis of the evidence of record.

A.  PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Records from the Social Security Administration show that the 
veteran was found to be disabled primarily by PTSD, which 
began in August 1991.

During an April 2003 VA examination, the veteran reported as 
his stressor life in submarines, describing two incidents.  
First, he described an explosion aboard a ship he was on; and 
second, he reported having to go and search for another 
submarine that presumably was attacked, got lost, and sank.  
The veteran reportedly felt anxious after these incidents, 
and stayed up at night.  Other crew members became very 
emotional and were sent for medical treatment; one committed 
suicide.  After his service discharge, the veteran reportedly 
worked in a series of jobs, but gradually became more and 
more anxious; he was unable to perform his duties as 
expected, becoming frustrated and upset.  The examiner noted 
the veteran's current symptoms as including feelings of 
anxiousness, self-isolating, and depression.  The diagnosis 
was history of PTSD, currently manifested in mild degree.
  
The April 2003 examiner opined that the veteran's anxiety and 
depressive symptoms increased over the years, partly due to 
his long history of substance/alcohol abuse, and partly 
stemming from his obsessive compulsive nature and 
personality.  The examiner also opined that there may be some 
direct connection with the traumatic experience of his 
dysfunctional current state, at least as a part of his 
present condition, if not the whole thing.  This condition 
has resulted in many other incidences, stressful situations 
in personal life as well as service life.

The service personnel records include citations to the unit 
histories of the U.S.S. Shark (SSN-591) and the U.S.S. Simon 
Bolivar (SSBN641), revealing that the ships completed 
numerous patrols and conducted anti-submarine warfare 
exercises during the veteran's tours of duty.  The U.S.S. 
Scorpion was declared missing and presumably lost on June 6, 
1968.

Records received in May 2001 also reflect that the U.S.S. 
Shark (SSN-591) suffered damage to the forward oxygen system 
in July 1965, necessitating repairs at Charleston, South 
Carolina.

In August 2001, the veteran testified that he was aboard 
submarines from 1963 to 1974, and that he got a commission 
and worked on submarines until 1979.  The veteran described 
an explosion involving the U.S.S. Shark (SSN-591) that 
occurred while crew members were charging oxygen from a truck 
on the pier.

When the evidence does not indicate that the veteran engaged 
in combat, the claimed non-combat stressor must be supported 
by credible supporting evidence.  
The Board finds that these service personnel records provide 
credible supporting evidence of a stressor which was the 
basis, in part, of a diagnosis of PTSD.  Credible supporting 
evidence need not corroborate every detail of a claimed 
stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002). 

In this case, however, the evidence is unclear as to whether 
there is a nexus between the current disability and service.  
The April 2003 examiner appeared to relate the veteran's 
current disability to stressors both during service and after 
service.  The veteran's clinical psychologist, in June 1998, 
opined that the veteran's PTSD symptoms were directly related 
to his duty on a submarine, as well as the [sinking of] the 
U.S.S. Scorpion.  There is no contrary opinion of record.  
Under these circumstances, the Board finds the evidence at 
least in relative equipoise on the question of nexus.
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, service connection is warranted for PTSD.  In 
reaching this decision, the Board has extended the benefit of 
the doubt to the veteran.  38 U.S.C.A. § 5107.

B.  Respiratory Disability

Service personnel records show that the veteran served aboard 
nuclear submarines, and was exposed to ionizing radiation.  
His total exposure during his naval service was 4.407 rem 
gamma and x-ray.

Records also show probable exposure to asbestos during his 
naval service.

The veteran's post-service medical records reflect a 
diagnosis of chronic obstructive pulmonary disease.

In August 2001, the veteran testified that he was involved in 
removing the asbestos insulation, and was exposed to toxic 
fumes from products used to clean electrical components.

The veteran's testimony is competent evidence, via first-hand 
knowledge, that he was exposed to asbestos and toxic fumes, 
although not of disability.  See Bostain v. West, 11 Vet. 
App. 11 Vet. App. 124, 127 (1998).  

What is missing, in this case, is competent evidence linking 
a current respiratory disability with injury or disease in 
service-to include exposure to asbestos, toxic fumes, and 
ionizing radiation.

Because there is no competent evidence linking a currently 
shown disability to service, the weight of the evidence is 
against the claim.  As the weight of the competent evidence 
is against the claim, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hence, service connection for a respiratory disability, to 
include emphysema, is not warranted.



ORDER

Service connection for PTSD is granted.

Service connection for a respiratory disability, to include 
emphysema, due to asbestos exposure, toxic fumes, or 
radiation exposure is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


